UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 SCHEDULE 14A Information Required in Proxy Statement Schedule 14A Information Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No. ) Filed by the Registrant☒ Filed by a Party other than the Registrant☐ Check the appropriate box: ☐ Preliminary Proxy Statement ☐ Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) ☒ Definitive Proxy Statement ☐ Definitive Additional Materials ☐ Soliciting Material Pursuant to §240.14a-12 Tropicana Las Vegas Hotel and Casino, Inc. (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): ☒ No fee required. ☐ Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: ☐ Fee paid previously with preliminary materials. ☐ Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: TROPICANA LAS VEGAS HOTEL AND CASINO, INC. 3801 Las Vegas Boulevard South Las Vegas, Nevada 89109 NOTICE OF ANNUAL MEETING OF STOCKHOLDERS TO BE HELD ON APRIL 29, 2014 To the Stockholders: The Annual Meeting of Stockholders (the “Annual Meeting”) of Tropicana Las Vegas Hotel and Casino,Inc., a Delaware corporation (the “Company”), will be held at Tropicana Las Vegas Hotel and Casino, located at 3801 Las Vegas Boulevard South, Las Vegas, Nevada 89109 on April29, 2014, at 12:00p.m., Pacific Time, for the following purposes: 1. To elect five directors to serve on the Company’s Board of Directors for the coming year, each to hold office until the next annual meeting of stockholders (or until his or her respective successor has been elected and qualified or until his or her earlier resignation or removal); 2. To approve, on an advisory basis, the compensation of our named executive officers; 3. To ratify the appointment of Ernst & Young LLP as the Company’s independent auditors for the year ending December31, 2014; and 4. To act upon such other business as may properly come before the Annual Meeting or before any postponements or adjournments thereof. Stockholders of record at the close of business on March10, 2014 are entitled to notice of and to vote at the Annual Meeting. A complete list of such stockholders will be available for examination by any stockholder during ordinary business hours at the Company’s executive offices, located at 3801 Las Vegas Boulevard South, Las Vegas, Nevada 89109, for a period of 10 days prior to the meeting date. All stockholders are cordially invited to attend the Annual Meeting. You may vote in person by attending the Annual Meeting or by completing and returning your proxy card by mail. To submit your proxy card by mail, please cast your vote by completing, signing and dating the enclosed proxy card and returning promptly in the accompanying envelope. YOUR BOARD OF DIRECTORS UNANIMOUSLY RECOMMENDS THAT YOU VOTE “FOR” PROPOSALS 1, 2 AND 3. By Order of the Board of Directors, Alex Yemenidjian Chairman of the Board, President and Chief Executive Officer March19, 2014 YOUR VOTE IS IMPORTANT . PLEASE DATE, SIGN AND MAIL THE ENCLOSED PROXY CARD. Use of the enclosed envelope requires no postage for mailing in the United States. Tropicana Las Vegas Hotel and Casino,Inc., Proxy Statement and Form 10-K for year ending December 31, 2013 are available at on our website at www.troplv.com under Investor Relations. Tropicana Las Vegas Hotel and Casino,Inc. 3801 Las Vegas Boulevard South Las Vegas, Nevada 89109 PROXY STATEMENT GENERAL INFORMATION We are sending you this Proxy Statement in connection with the solicitation of proxies by our Board of Directors (the “Board” or “Board of Directors”) for use at the Annual Meeting of Stockholders of Tropicana Las Vegas Hotel and Casino,Inc., to be held at Tropicana Las Vegas Hotel and Casino, located at 3801 Las Vegas Boulevard South, Las Vegas, Nevada 89109 on April29, 2014, at 12:00p.m., Pacific Time, and at any postponements or adjournments thereof. Tropicana Las Vegas Hotel and Casino,Inc., together with its subsidiaries, is referred to herein as the “Company,” unless the context indicates otherwise. Matters to be considered and acted upon at the meeting are set forth in the Notice of Annual Meeting accompanying this Proxy Statement and are more fully outlined herein. This Proxy Statement will be first mailed to stockholders on or about March 27, 2014. Proposals At the Annual Meeting, we are asking our stockholders to consider and vote upon: 1. the election of five directors to serve on the Company’s Board of Directors for the coming year, each to hold office until the next annual meeting of stockholders (or until his or her respective successor has been elected and qualified or until his or her earlier resignation or removal); 2. the approval, on an advisory basis, of the compensation of Company’s named executive officers; 3. the ratification of the appointment of Ernst & Young LLP as the Company’s independent auditors for the year ending December31, 2014; and 4. any other business as may properly come before the Annual Meeting or any postponements or adjournments thereof. Voting Rights and Outstanding Shares Only stockholders of record of our ClassA Common Stock (“Class A Common”), ClassA Convertible Participating Preferred Stock (“A1 Preferred”), Class A Series 2 Convertible Participating Preferred Stock (“A2 Preferred”), Class A Series 3 Convertible Participating Preferred Stock (“A3 Preferred”), and Class A Series 4 Convertible Participating Preferred Stock (“A4 Preferred and, together with the A1 Preferred, A2 Preferred and A3 Preferred, the “Class A Preferred”), in each case, on March10, 2014, the record date, will be entitled to vote at the meeting. Each stockholder of record is entitled to one vote for each share of ClassA Common held on that date on all matters that may come before the meeting; provided, however, that a holder of record of shares of our ClassA Preferred held on that date will be deemed, for the purposes of voting at the annual meeting, to be a holder of record as of such date of such maximum number of shares of ClassA Common into which such shares of our ClassA Preferred would convert. For the purposes of the meeting, holders of record of our ClassA Common and our ClassA Preferred will vote as one class. There is no cumulative voting in the election of directors. The authorized capital stock of the Company presently consists of: 16,500,000 shares of ClassA Common; 16,500,000 shares of non-voting ClassB Common Stock (“Class B Common”); and 2,062,202 shares of preferred stock. At the close of business on March10, 2014, only 4,670,151 shares of ClassA Common Stock, 750,000 shares of A1 Preferred (convertible into an aggregate of 3,000,000 shares of Class A Common as of the record date), 545,585 shares of A2 Preferred (convertible into an aggregate of 2,182,340 shares of ClassA Common Stock as of the record date), 350,000 shares of A3 Preferred (convertible into an aggregate of 2,333,333 shares of Class A Common as of the record date) and 416,500 shares of A4 Preferred (convertible into an aggregate of 4,165,000 shares of Class A Common as of the record date) were outstanding and entitled to vote. 3 You may vote in person by attending the meeting or by completing and returning a proxy by mail. To submit your proxy by mail, mark your vote on the enclosed proxy card, then follow the instructions on the card. All shares represented by properly submitted proxies will, unless such proxies have previously been revoked, be voted at the meeting in accordance with the directions on the proxies. If no direction is indicated, the shares will be voted in favor of the nominees for the Board of Directors listed in this Proxy Statement, and in favor of Proposal 2 and 3 as described herein. By signing, dating and returning the enclosed proxy card, you will confer discretionary authority on the named proxies to vote on any matter not specified in the Notice of Annual Meeting. Management knows of no other business to be transacted, but if any other matters do come before the meeting, the persons named as proxies or their substitutes will vote or act with respect to such other matters in accordance with their best judgment. Quorum and Votes Required For the purposes of this section, references to shares of ClassA Common shall include shares of ClassA Common that would be issuable upon full conversion of shares of ClassA Preferred. The presence, in person or by proxy, of the holders of at least a majority of the total number of outstanding shares of the ClassA Common is necessary to constitute a quorum at the meeting. The affirmative vote of a plurality of the votes cast at the meeting will be required for the election of directors. The individuals nominated for election to the Board of Directors have been selected pursuant to the terms and conditions of that certain Stockholders’ Agreement, dated July1, 2009 (the “Stockholders’ Agreement”), among each of our stockholders and us, and, under the terms of such Stockholders’ Agreement, each of our stockholders are obligated to vote for such nominees. You should read the full text of the Stockholders’ Agreement, which was included as an exhibit in the Registration Statement filed on February16, 2010. This will provide you with the required number and makeup of our board of directors. The affirmative vote of a majority of the shares of ClassA Common represented at the meeting in person or by proxy and entitled to vote on the proposals will be required for approval of Proposal 2 and Proposal 3, assuming that a quorum is present or represented at the meeting. A properly executed proxy marked “WITHHOLD AUTHORITY” with respect to the election of one or more directors will not be voted with respect to the director or directors indicated, and will have no effect. With respect to the other proposals, a properly executed proxy marked “ABSTAIN,” although counted for purposes of determining whether there is a quorum, will not be voted. Accordingly, an abstention will have the same effect as a vote cast against a proposal. How to Revoke or Change Your Vote Any proxy given pursuant to this solicitation may be changed or revoked by delivering written notice of your revocation to the Secretary of the Company at any time before the annual meeting. You may also revoke your proxy by attending the annual meeting and voting in person. Attendance at the Annual Meeting itself will not revoke a proxy. Important Notice Regarding the Availability of Proxy Materials for the Annual Meeting on April29, 2014 This Proxy Statement and the Company’s Annual Report on Form10-K will be available on the Company’s website at www.troplv.com under the caption “Investor Relations.” In the future, in accordance with rulesand regulations recently adopted by the Securities and Exchange Commission (the “Commission”), instead of mailing a printed copy of our proxy materials, we may furnish proxy materials on the Internet. In that case, we will mail you a Notice of Internet Availability of Proxy Materials that will instruct you how to access and review the information in the proxy materials. Voting Results The voting results of the Annual Meeting will be published no later than four business days after the Annual Meeting on a Form 8-K filed with the Commission, which will be available on the Company’s website at www.troplv.com under the caption “Investor Relations.” 4 SECURITY OWNERSHIP OF CERTAIN BENEFICAL OWNERS AND MANAGEMENT The following table sets forth information regarding the beneficial ownership of our ClassA Common as of March 10, 2014 with regard to the following criteria (i) each person, or group of affiliated persons, known to us to own beneficially 5% or more of our outstanding common stock; (ii) each of our directors; (iii) each of our named executive officers; and (iv) all of our directors and named executive officers as a group. Under Commission rules, beneficial ownership of a class of capital stock includes any shares of such class as to which a person, directly or indirectly, has or shares voting power or investment power and also any shares as to which a person has the right to acquire such voting or investment power within 60days through the exercise of any stock option, warrant or other right. If two or more persons share voting power or investment power with respect to specific securities, each such person is deemed to be the beneficial owner of such securities. Except as we otherwise indicate below and under applicable community property laws, we believe that the beneficial owners of the common stock listed below, based on information they have furnished to us, have sole voting and investment power with respect to the shares shown. Unless otherwise noted below, the address for each holder listed below is c/o Tropicana Las Vegas Hotel and Casino,Inc., 3801 Las Vegas Boulevard South, Las Vegas, Nevada 89109. The calculations of beneficial ownership in this table are based on 4,670,151 shares of our ClassA Common, 750,000 shares of our A1 Preferred, convertible into 3,000,000 shares of ClassA Common (assuming an exchange ratio of 4:1), 545,585 shares of our A2 Preferred, convertible into 2,182,340 shares of ClassA Common (assuming an exchange ratio of 4:1), 350,000 shares of our A3 Preferred, convertible into 2,333,333 of Class A Common (assuming an exchange ratio of 6.67:1), and 416,500 shares of our A4 Preferred, convertible into 4,165,000 of Class A Common (assuming an exchange ratio of 10:1), outstanding as of March 10, 2014. Names of Beneficial Owner Beneficial Ownership of ClassA Common Shares Percent Principal Stockholders: All stockholders party to the Stockholders’ Agreement (1) % Directors and Executive Officers: Alex Yemenidjian (2) % Timothy Duncanson (2) % Judy Mencher (3) * ** Larry Krause (3) * ** Michael Ribero (3) * ** Joanne Beckett — — Jason Goudie — — All Directors and Executive Officers as a Group (7 persons): % * Restricted stock with vesting schedules. ** Represents holding percentage of less than 1%. Notes All of our stockholders are a party to the Stockholders’ Agreement, which contains certain agreements as to voting. As a result, all of our stockholders may be deemed to be a group for the purposes of Section13 of the Securities and Exchange Act of 1934, as amended, with each of such stockholders being deemed to have beneficial ownership of all of the shares owned by the group. However, except as otherwise noted, each of our stockholders disclaims beneficial ownership of shares of our capital stock not held directly by such stockholder. The table below shows the direct ownership (excluding the deemed beneficial ownership of shares held by other members of the group as a result of the Stockholders’ Agreement) of all of our stockholders of shares of our ClassA Common assuming full conversion of all shares of A1 Preferred and A2 Preferred into ClassA Common at an exchange ratio of 4:1, A3 Preferred into Class A Common at an exchange ratio of 6.67:1 and A4 Preferred into Class A Common at an exchange ratio of 10:1. The exchange ratio may increase to the extent dividends on the A1 Preferred, A2 Preferred, A3 Preferred, or A4 Preferred accrue and are unpaid. 5 We currently have no stock options or other rights outstanding that would give any of our stockholders the right to acquire voting or investment power over additional shares of our capital stock, other than the rights of holders of our A1 Preferred, A2 Preferred, A3 Preferred and A4 Preferred to convert their shares of ClassA Preferred into shares of ClassA Common or our ClassB Common. ClassB Common, of which there are currently no outstanding shares, is identical in every respect to ClassA Common except that ClassB Common has no voting rights. Shares of ClassA Common may be converted at any time for an equal number of shares of ClassB Common, and vice versa. However, a holder of our shares of A1 Preferred, A2 Preferred, A3 Preferred, A4 Preferred or ClassB Common may only convert such shares into ClassA Common if such holder has received all necessary licenses, findings of suitability or other approvals from applicable Nevada gaming authorities. Includes the 3,328,447 shares of ClassA Common and 1,754,831 shares of ClassA Preferred based upon conversion beneficially owned by Trilliant Gaming (see Note1above). The remaining shares of ClassA Common Stock indicated as being beneficially owned by Messrs.Yemenidjian and Duncanson are shares of ClassA Common Stock and shares of ClassA Common Stock issuable upon the conversion of shares of ClassA Preferred Stock held by other parties to the Stockholders’ Agreement (see Note1 below), which shares Messrs.Yemenidjian and Duncanson disclaim beneficial ownership. Each of Ms.Judy Mencher, Mr.Larry Krause and Mr. Michael Ribero was elected pursuant to the terms of the Stockholders’ Agreement, with Mr.Krause and Mr. Ribero being an independent director designated by OCP ILP, Onex Corporation and their affiliates, or the Onex Stockholders, and Ms.Mencher being an independent director appointed by our minority stockholders, defined as stockholders (other than Onex Corporation) with beneficial ownership of more than 5% of the outstanding shares of our capital stock. Ms.Mencher, Mr.Krause and Mr. Ribero meet the qualifications of an independent director under the rulespromulgated by the New York Stock Exchange. Ms.Mencher, Mr.Krause and Mr. Ribero holds a small interest of ClassA Common directly, however, each disclaims beneficial ownership of any shares of ClassA Common beneficially owned by other parties. 6 Principal Stockholder Table Name and Address of Beneficial Owner (from Note 1 above) Class A Common Assuming Full Conversion of A1 Preferred, A2 Preferred, A3 Preferred, and A4 Preferred. Shares Percent Trilliant Gaming NevadaInc.(a) 161 Bay Street, Suite4900 Toronto, Ontario CanadaMSJ2S1 % Wells Fargo Principal Investment, LLC (b) 2450 Colorado Avenue, Suite3000 Santa Monica, CA 90404-3575 % H/2 Special OpportunitiesL.P. and H/2 Special Opportunities Ltd. (c) c/o H/2 Capital Partners 680 Washington Boulevard,7thFloor Stamford, CT 06901 % Aozora BankLtd.
